Per Curiam.

The respondent was admitted to practice in the Second Judicial Department on April 7, 1962. The crux of the matter here is the arrangement for payment of a bribe to a union official to obtain a subcontract requiring union clearance; a loan of money at a usurious rate of interest, and the securing of the services of persons to collect this money by threat of physical violence; and that respondent discriminated against a black workman because of race and color in violation of the Penal Law, *38to which latter charge he pleaded guilty after indictment for conspiracy and extortion.
The report of the Referee finding the charges to have been sustained is supported by the evidence and is sustained. Respondent’s co-operation with the District Attorney and his several appearances before the Grand Jury wherein he signed a waiver of immunity which led to several indictments against other malefactors, resulted in his being allowed to plead to a lesser charge and receiving a suspended sentence, but his actions were such that he should be disbarred.
Stevens, P. J., Capozzoli, Nunez, Kupferman and McNally, JJ., concur.
Respondent disbarred, effective July 22, 1971.